DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered.
Applicant's arguments, on page 10, with respect to the objection to the abstract have been fully considered but they are not persuasive. The examiner counts 154 words which is over the threshold of 150 words. The examiner believes that this discrepancy in word counts between the examiner’s and applicant’s values may be arising from examiner interpreting “states/positions” and “display/signal” as two words each.
Applicant's arguments, starting on page 10, with respect to the 35 U.S.C. 103 rejection of claims 16, 27-32, and 40-42 have been fully considered but they are not persuasive. 
Regarding claim 16, the applicant argues that because Werner already includes a mechanism that provides proper functionality in the case that the first signal is erroneous, that there is no motivation to combine Werner with Söderberg to implement multiple signal paths to achieve the same function, and that if there was it would only be through hindsight reasoning. The examiner respectfully disagrees. While Werner does describe a mechanism that can be used to improve reliability, that does not preclude implementing another mechanism to further improve reliability. This would have negatives in terms of complexity and cost, however the examiner believes that in the case that reliability was heavily being prioritized that it would be reasonable for one of ordinary skill in the art to make such a combination. Furthermore, Söderberg discloses in Appendix A the usage of multiple signals and section 6.3 of Söderberg discloses that the purpose of the implementations in Appendix A is to improve reliability of the shutdown mechanism so that safety is assured without unnecessarily impacting production. Thus, a motivation to combine is found within the prior art of record and thus hindsight reasoning is not necessary in order for one of ordinary skill in the art to combine these two references. Hence, Werner in view of Söderberg teach all the features of the instant claim.
Applicant’s arguments regarding claim 32 are based on its similarity to claim 16 and are respectfully disagreed with for similar reasons.
Applicant’s arguments regarding claims 27-31 and 40-42 are based on their dependence to claims 16 and 32 and are respectfully disagreed with for similar reasons.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“unit” in claims 16-31 and 33-39
“element” in claims 16-42
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 27-32, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (DE102012009000A1) in view of Söderberg (A. Söderberg et al., "Safety-related Machine Control using standard EN ISO 13849-1," pages 1-98, 2018, RISE Research Institutes of Sweden AB Boras.)
The examiner notes that a machine translation is being used for Werner, and refers applicant to MPEP 2120 II which states “Examiners may rely on a machine translation of a foreign language document unless the machine translation is not of sufficient quality to be adequate evidence of the contents of the document. See In re Orbital Technologies Corporation, 603 Fed. App’x 924, 932 (Fed. Cir. 2015). A request by the applicant for the examiner to obtain a human language translation should be granted if the applicant provides evidence (e.g., a translation inconsistent with the machine translation) showing the machine translation does not accurately represent the document’s contents.”
Regarding claim 16, Werner discloses:
“A construction machine, comprising: a machine frame supported by a chassis;” ([para 0001]: “The present application relates to a device for operating a construction machine…” Also see Fig. 1.)
“an operating panel comprising at least one operating element, each operating element of the at least one operating element configured to selectively assume a plurality of switching states or positions;” ([para 0020]: “The device 18 comprises a control panel 20 in which a number of operating elements 22 are arranged. The controls 22 may include pushbutton switches, levers, potentiometers, rotary switches, and the like.” ; [para 0022]: “During normal operation of the construction machine 10, the operator of the construction machine actuates the operating elements 22 of the control panel 20 in order to cause the desired function of the construction machine 10, for which purpose the respective actuators 34 are controlled accordingly. As a result of the actuation of the operating elements 22, the control panel 20 generates first signals S1 related to the activation of the actuators 34, which are transmitted to the control and monitoring unit 26 by means of the first transmission means 24.” Also see Fig. 2.)
“a control and monitoring unit configured to control a component of the construction machine as a function of a control signal signaling a switching state or position of an associated operating element;” ([para 0020]: “The control panel 20 is connected to a control and monitoring unit 26 via first transmission means 24 , which in turn communicates with a display unit 30 via second transmission means 28.” ; [para 0022]: “The control and monitoring unit 26 converts the first signals S1 into actuation signals SB, with which the actuators 34 can be activated.”)
“wherein, for each operating element of the at least one operating element, a first signal transmission path for signal transmission of a first control signal signaling the switching state or the position of the operating element … are provided between the operating element and the control and monitoring unit, and” ([para 0022]: “The first signals S1 can be in the form of analog or digital electrical signals, for example, while in the case shown the actuating signals SB used to control the valve 40 must be present at the valve 40 as hydraulic or pneumatic signals.”)
“the control and monitoring unit is further configured to check the first control signal transmitted via the first signal transmission path … for the existence of a plausibility criterion, and if the control signals transmitted via the first … signal transmission path do not meet the plausibility criterion, to cause issuance of a request to activate an emergency operation.” ([para 0024]: “This is expressed, for example, by a change in the electrical resistance of the cable, which is noticed by the control and monitoring unit 26 and displayed, for example, by means of optical and/or acoustic signals. The same happens if the first signals S1 are not plausible, which does not have to be due to damage to the first transmission means 24 but to a malfunction in the control panel 20 . In the example shown, the control and monitoring unit 26 displays the fault with two exclamation marks and switches the display unit 30 to fault mode.” Also see Fig. 3.)
Werner does not explicitly disclose “a second signal transmission path for signal transmission of a second control signal signaling the switching state or the position of the operating element” nor “and the second control signal transmitted via the second signal transmission path.”
However, Söderberg discloses the missing features “a second signal transmission path for signal transmission of a second control signal signaling the switching state or the position of the operating element” “and the second control signal transmitted via the second signal transmission path” (Note the use of two guard response signals in the plausibility check in Figure A.2 in Appendix A.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Werner and Söderberg, to modify the plausibility check as disclosed by Werner, to utilize two signals as disclosed by Söderberg. The motivation for using two signals is that it allows proper functionality even in the case that a single signal should be erroneous, thus improving reliability. Therefore, it would have been obvious to combine Werner with Söderberg to obtain the invention as specified in the instant claim.
Regarding claim 27, Werner in view of Söderberg discloses all the features of the parent claim. 
Werner does not explicitly disclose “the at least one operating element of the operating panel is a switch or button which has a first contact pair and a second contact pair, each of which assume an open or closed switching state, the first contact pair being switched into the first signal transmission path and the second contact pair being switched into the second signal transmission path.” 
However, Söderberg discloses the missing feature “the at least one operating element of the operating panel is a switch or button which has a first contact pair and a second contact pair, each of which assume an open or closed switching state, the first contact pair being switched into the first signal transmission path and the second contact pair being switched into the second signal transmission path.” (Note the “normally open and normally closed mechanically linked contacts” in Fig. A.2 in Appendix A.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Werner and Söderberg, to modify the operating element as disclosed by Werner, to be contact pairs assuming open or closed switching state as disclosed by Söderberg. The motivation for doing so is that it increases system flexibility. Therefore, it would have been obvious to combine Werner with Söderberg to obtain the invention as specified in the instant claim.
Regarding claim 28, Werner in view of Söderberg discloses all the features of the parent claim. 
Werner further discloses “the first and second signal transmission paths are bus lines of a CAN bus system.” ([para 0020]: “The first and the second transmission means 24, 28 are usually designed as cables or CAN buses, although a wireless design is also possible.” Wherein there being a first and second signal transmission path is taught by Söderberg and would be obvious to combine as discussed in relation to the parent claim.)
Regarding claim 29, Werner in view of Söderberg discloses all the features of the parent claim. 
Werner further discloses “a touch-sensitive screen having a graphical user interface, and configured in cooperation with the control and monitoring unit to issue the request to activate an emergency operation.” ([para 0010]: “In a further development, the display unit according to the invention has a touch-sensitive surface.” ; [para 0024]: “In the example shown, the control and monitoring unit 26 displays the fault with two exclamation marks and switches the display unit 30 to fault mode.”)
Regarding claim 30, Werner in view of Söderberg discloses all the features of the parent claim. 
Werner further discloses “at least one actuator configured to actuate an associated component of the construction machine, responsive to control commands from the control and monitoring unit.” ([para 0022]: “During normal operation of the construction machine 10, the operator of the construction machine actuates the operating elements 22 of the control panel 20 in order to cause the desired function of the construction machine 10, for which purpose the respective actuators 34 are controlled accordingly… The control and monitoring unit 26 converts the first signals S1 into actuation signals SB, with which the actuators 34 can be activated.”)
Regarding claim 31, Werner in view of Söderberg discloses all the features of the parent claim. 
Werner further discloses “the at least one actuator is a piston/cylinder arrangement.” ([para 0021]: “The control and monitoring unit 26 is connected to an actuator 34 by suitable third transmission means 32 . In this case, the actuator 34 is designed as a hydraulic cylinder 36 which has an actuator 38 , here a valve 40 , which can be activated by the control and monitoring unit 26.”)
Regarding claim 32, Werner discloses:
“A method for controlling a construction machine, comprising:” ([para 0001]: “The present application relates to a device for operating a construction machine…” Also see Fig. 1.)
“transmitting a first control signal signaling the switching state or the position of an operating element via a first signal transmission path;” ([para 0022]: “The first signals S1 can be in the form of analog or digital electrical signals, for example, while in the case shown the actuating signals SB used to control the valve 40 must be present at the valve 40 as hydraulic or pneumatic signals.”)
“checking the first control signal transmitted via the first signal transmission path … for the existence of a plausibility criterion; and if the control signals transmitted via the first … do not meet the plausibility criterion, prompting issuance of a request to activate an emergency operation.” ([para 0024]: “This is expressed, for example, by a change in the electrical resistance of the cable, which is noticed by the control and monitoring unit 26 and displayed, for example, by means of optical and/or acoustic signals. The same happens if the first signals S1 are not plausible, which does not have to be due to damage to the first transmission means 24 but to a malfunction in the control panel 20 . In the example shown, the control and monitoring unit 26 displays the fault with two exclamation marks and switches the display unit 30 to fault mode.” Also see Fig. 3.)
Werner does not explicitly disclose “transmitting a second control signal signaling the switching state or the position of an operating element via a second signal transmission path” nor checking “the second control signal transmitted via the second signal transmission path.”
However, Söderberg discloses the missing features “transmitting a second control signal signaling the switching state or the position of an operating element via a second signal transmission path” and checking “the second control signal transmitted via the second signal transmission path” (Note the use of two guard response signals in the plausibility check in Figure A.2 in Appendix A.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Werner and Söderberg, to modify the plausibility check as disclosed by Werner, to utilize two signals as disclosed by Söderberg. The motivation for using two signals is that it allows proper functionality even in the case that a single signal should be erroneous, thus improving reliability. Therefore, it would have been obvious to combine Werner with Söderberg to obtain the invention as specified in the instant claim.
Regarding claim 40, Werner in view of Söderberg discloses all the features of the parent claim. 
Werner does not explicitly disclose “a switch or button is provided as the operating element, and the switch or button has a first contact pair and a second contact pair, each of which can be in an open or a closed switching state, the first contact pair being switched into the first signal transmission path and the second contact pair being switched into the second signal transmission path.” 
However, Söderberg discloses the missing feature “a switch or button is provided as the operating element, and the switch or button has a first contact pair and a second contact pair, each of which can be in an open or a closed switching state, the first contact pair being switched into the first signal transmission path and the second contact pair being switched into the second signal transmission path.” (Note the “normally open and normally closed mechanically linked contacts” in Fig. A.2 in Appendix A.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Werner and Söderberg, to modify the operating element as disclosed by Werner, to be contact pairs assuming open or closed switching state as disclosed by Söderberg. The motivation for doing so is that it increases system flexibility. Therefore, it would have been obvious to combine Werner with Söderberg to obtain the invention as specified in the instant claim.
Regarding claim 41, Werner in view of Söderberg discloses all the features of the parent claim. 
Werner further discloses “wherein the issuance of a request to activate an emergency operation is prompted via a touch-sensitive screen with a graphical user interface.” ([para 0010]: “In a further development, the display unit according to the invention has a touch-sensitive surface.” ; [para 0024]: “In the example shown, the control and monitoring unit 26 displays the fault with two exclamation marks and switches the display unit 30 to fault mode.”)
Regarding claim 42, Werner in view of Söderberg discloses all the features of the parent claim. 
Werner further discloses “an actuator is actuated as a function of the control signal, which actuates a component of the construction machine.” ([para 0022]: “During normal operation of the construction machine 10, the operator of the construction machine actuates the operating elements 22 of the control panel 20 in order to cause the desired function of the construction machine 10, for which purpose the respective actuators 34 are controlled accordingly… The control and monitoring unit 26 converts the first signals S1 into actuation signals SB, with which the actuators 34 can be activated.”)

Allowable Subject Matter
Claims 17-26 and 33-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, of the closest prior arts Werner in view of Söderberg discloses all the features of the parent claim. However, Werner in view of Söderberg do not disclose “an input unit cooperating with the control and monitoring unit, and configured to enable confirmation of a correct functioning of a component of the construction machine, wherein a control signal signaling the correct functioning of the component is generated to the control and monitoring unit, and enable confirmation of an incorrect functioning of the component, wherein a control signal signaling the incorrect functioning of the component is generated to the control and monitoring unit.” within the context of the parent claim. 
Regarding claim 33, of the closest prior arts Werner in view of Söderberg discloses all the features of the parent claim. However, Werner in view of Söderberg do not disclose “if the plausibility criterion is not met, the signal transmission via the second signal transmission path is deactivated and control of a component of the construction machine takes place only as a function of the first control signal signaling the switching state or the position of the operating element, and a request is generated for confirmation via an input unit of a correct functioning or an incorrect functioning of the component of the construction machine” within the context of the parent claim. 
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 17 and 33 obvious, over any of the prior art of record, alone or in combination. Claims 18-26 and 34-39 depend on claims 17 and 33 and contain allowable subject matter based on their dependence.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412